Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County, imposed March 20, 1973. Sentence reversed, on the law, and case remanded to the County Court for resentence in accordance with the views herein set forth. The sentence in this case is illegal and unauthorized. Under the Penal Law as it now reads, a sentence to a State penal institution cannot run concurrently with a previously imposed sentence to a Federal penitentiary (see Penal Law, §§ 70.25, 70.30, subd. 1).. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Cohalan, JJ., concur.